Citation Nr: 1122034	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  05-24 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for nonspecific chronic disabilities of the bilateral wrists, hands, and fingers.

2.  Entitlement to service connection for bilateral shin splints with leg cramps.  

3.  Entitlement to service connection for bilateral hip pain.

4.  Entitlement to a compensable rating for gastroesophageal reflux disease (GERD), claimed as irritable bowel syndrome (IBS) and heartburn, effective August 1, 2003.  

5.  Entitlement to a rating in excess of 10 percent for the Veteran's service connected gastroesophageal reflux disease (GERD), claimed as irritable bowel syndrome (IBS) and heartburn.  

6.  Entitlement to a compensable rating for bilateral plantar fasciitis.

7.  Entitlement to a rating in excess of 10 percent for an adjustment disorder with mixed emotional features of anxiety and depression with symptoms of post traumatic stress disorder (PTSD) in remission.  

8.  Entitlement to a higher initial rating for degenerative disc disease of the cervical spine, currently rated as 10 percent disabling.

9.  Entitlement to a higher initial rating for degenerative disc disease of the lumbar spine, currently rated as 10 percent disabling.

10.  Entitlement to an earlier effective date (prior to April 14, 2004) for the grant of service connection for degenerative disc disease of the cervical spine.  

11.  Entitlement to an earlier effective date (prior to April 14, 2004) for the grant of service connection for degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from February 1980 to February 1987; and from April 1989 to July 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2004 and July 2005 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in August 2007 and July 2008 for further development.  

The Board notes that the March 2004 rating decision granted service connection for GERD and assigned a noncompensable rating.  The RO subsequently issued a September 2009 rating decision in which increased the rating to 10 percent.  However, the effective date of the increase did not date back to the receipt of the claim.  Instead, the RO assigned a 10 percent rating effective January 5, 2005.  Consequently, there are two rating periods to consider.  

The issue of entitlement to service connection for bilateral pes planus has been raised by the record in the Veteran's September 2009 substantive appeal, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  The Veteran also raised several claims of clear and unmistakeable error (CUE).  These are likewise referred to the AOJ for appropriate action.

The Veteran presented testimony at an RO hearing in February 2009.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issues of entitlement to higher initial ratings for degenerative disc disease of the cervical spine and degenerative disc disease of the lumbar spine (each currently at 10 percent) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had military service in the Southwest Asia theater of operations in 1990 and 1991.

2.  There is no medical diagnosis of current chronic nonspecific disabilities of the bilateral wrists, hands, and fingers; nor are there objective indications of a chronic disability as a result of an undiagnosed illness attributable to service in the Persian Gulf.

 3.  There is no medical diagnosis of current chronic shin splints supported by objective evidence.   

4.  There is no medical diagnosis of a current chronic hip disability supported by objective evidence.   

5.  Prior to January 5, 2005, the Veteran's service connected GERD was manifested by two of the symptoms enumerated under the 30 percent rating (but to a lesser degree required to warrant a 30 percent rating).

6.  The Veteran's service connected GERD has never been manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  

7.  The Veteran's plantar fasciitis is not manifested by moderate pes planus with the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  

8.  The Veteran's adjustment disorder with mixed emotional features of anxiety and depression with symptoms of PTSD in remission is not manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

9.  The Veteran's degenerative disc disease of the cervical spine was not diagnosed, and did not constitute a compensable disability until April 14, 2004.  

10.  The Veteran's degenerative disc disease of the lumbar spine was not diagnosed, and did not constitute a compensable disability until April 14, 2004.  


CONCLUSIONS OF LAW

1.  Chronic disabilities of the bilateral wrists, hands, and fingers were not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010).  

2.  Chronic shin splints were not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  A bilateral hip disability was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2010).

4.  Prior to January 5, 2005 the criteria for entitlement to a disability evaluation of 10 percent, but no higher, for the Veteran's service-connected GERD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 7346 (2010).

5.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 7346 (2010).

6.  The criteria for entitlement to a compensable disability evaluation for the Veteran's service-connected plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5276, 5284 (2010).

7.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected adjustment disorder with mixed emotional features of anxiety and depression with symptoms of PTSD in remission have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 9413 (2010).

8.  The criteria for an effective date prior to April 14, 2004, for the grant of service connection for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400.

9.  The criteria for an effective date prior to April 14, 2004, for the grant of service connection for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters dated September 2003 and October 2003.

Since some of the issues in this case (entitlement to assignment of higher initial ratings and earlier effective dates) are downstream issues from that of service connection (for which VCAA letters were duly sent in September 2003 and October 2003), another VCAA notice is not required.  It appears that the United States Court of Appeals for Veterans Claims has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the appellant was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).  

The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the laws regarding degrees of disability or effective dates for any grant of service connection, the Board notes that the RO sent the Veteran a March 2008 correspondence that fully complied with Dingess.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records; assisted the appellant in obtaining evidence; afforded the Veteran physical examinations in March 2003, June 2004, and October 2007; obtained medical opinions as to the etiology and severity of disabilities; and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  Consideration of a Veteran's claim under this regulation does not preclude consideration of entitlement to service connection on a direct basis.

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): an undiagnosed illness; the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service- connection. 38 C.F.R. § 3.317(a).

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. 
§ 3.317(a).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a).

A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from part 4 of this chapter for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.317(a).

A disability referred to in this section shall be considered service connected for purposes of all laws of the United States.  38 C.F.R. § 3.317(a).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue (2) Signs or symptoms involving skin (3) Headache (4) Muscle pain (5) Joint pain (6) Neurologic signs and symptoms (7) Neuropsychological signs or symptoms (8) Signs or symptoms involving the respiratory system (upper or lower) (9) Sleep disturbances (10) Gastrointestinal signs or symptoms (11) Cardiovascular signs or symptoms (12) Abnormal weight loss (13) Menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. 
§ 3.317(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the Veteran.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  "A Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail." Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Wrists, hands, fingers
The Veteran stated in his June 2004 notice of disagreement that he reported diffuse pain aggravated by cold weather and overuse in November 1986, and wrist pain in April 2003.  The Board notes that the November 1986 Report of Medical History reflects that the Veteran checked "yes" when asked if he had swollen or painful joints.  He does not specifically mention his wrists, fingers, or hands.  In another (undated) Report of Medical History, the Veteran suspected that he may have arthritis in his hands and wrists.  He also complained of wrist and right hand swelling in September 1993.  

The Veteran underwent a March 2003 VA examination four months prior to his discharge from service.  He complained of pain in the dorsum of the wrists in association with pushing activities; and discomfort across the metacarpal joints.  He had no history of an injury to the hands   The discomfort in the wrists flared up in association with heavy work activities.  Discomfort also accompanied activities like shaking hands and gripping.  The discomfort was more pronounced on the right than the left.  Examination of the wrists (including x-rays) was completely normal.  Likewise, examination of his hands revealed no swelling, redness, or tenderness of the metacarpal phalangeal joints.  He had full extension and flexion of all digits of both hands.  He easily produced a full grip, bringing the tips of the fingers into the mid palmar flexion creases.  There was no indication of subjective weakness with grip strength testing.  The examiner noted that the Veteran's hand symptoms suggested a nonspecific chronic arthralgia without evidence of any underlying orthopedic abnormality.  X-rays revealed cystic lucency at the radial base of the right third middle phalanx.  In the "diagnoses" section of the report, the examiner noted that the examination was of the wrist was normal and without objective abnormality.  He stated that the Veteran's symptoms are consistent with a clinical diagnosis of a chronic strain versus tendonitis.  The symptoms did not seem to interfere with normal everyday activities; and there was no indication of functional impairment.  

The Veteran underwent an Independent Medical Examination performed by Dr. F.W.C. in June 2004.  He complained of generalized soreness and stiffness in the hands and wrists.  There was no specific swelling, catching, or locking.  Upon examination, his wrists showed full range of motion.  Fingers were able to touch the distal palmar creases.  Neurological tests for carpal tunnel and cubital tunnel syndromes were negative.  Finkelstein test was negative for de Quervain's tenosynovitis.    

Under "Diagnoses", Dr. F.C.W. stated that the Veteran has complaints referable to pain in the hands, particularly with forceful use, forceful grasping and torquing and cold weather.  X-rays were not documentary.  Dr. F.C.W. opined that the pain in the spine and hands were related to heavy work in the ordinance division lifting heavy items on a frequent basis and that it could also contribute to the Veteran's neck, back pain, and earlier progression of arthritis in the hands.

The Board recognizes that an October 2007 narrative report from the Veteran's chiropractor (L.M.) includes a diagnosis of carpal tunnel syndrome.  According to the report, bilateral wrist extension was noted with pain at the end of range of motion; and bilateral extensor tenderness was noted.  

The Veteran underwent another VA examination in October 2007.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran once again complained of discomfort in association with cold weather.  He also complained of discomfort of the wrists with pushing with an outstretched hand (e.g. pushing against a heavy door).  Pulling and lifting activities were not associated with any significant discomfort.  He reported discomfort associated with persistent activities (e.g. typing for extended periods of time).  He also stated that he participates in very limited weight-lifting activities twice per week.  He denied using any form of brace or splinting device for the hands or fingers; but he has wrist splints that he uses on an as needed basis (sometimes for a month at a time).  The examiner noted that the Veteran apparently has no particular disability or functional impairment with regards to his occupational activities.  When the Veteran attends classes in school, the constant typing activities are uncomfortable to him; but not to the point where he is unable to participate in such activities.  Subjectively, repetitive activities (especially typing) are associated with a slight increased symptomatology without evidence of functional impairment.  

Examination of the hands, wrists, and fingers were completely normal.  There was no indication of any limitation of motion of the fingers.  The Veteran demonstrated full extension and full flexion, easily bringing the tips of his fingers into the mid palmar flexion creases.  He also had full range of motion of the wrists without pain; and full range of motion of his forearms without pain.  Objectively, repetitive movements of the wrists, hands, and fingers, were not associated with any abnormal physical finding, increased symptomatology, or evidence of additional functional impairment.  No instability of any of the articulations of the wrists, hands, or fingers could be identified.  X-rays of the hands, wrists, and fingers were normal, except for a small cystic reaction on the radial aspect of the base of the middle phalanx of the right middle finger.  This appeared to be a completely benign process, with no indication of any arthritic involvement of the proximal interphalangeal joint articulation.  The examiner noted that other than the cystic reaction at the base of the right middle finger, there was no identifiable orthopedic abnormality of the wrists, hands, or fingers.  The examiner noted that a previous examiner attempted to explain the Veteran's symptoms by stating that they are consistent with a chronic strain or possible non-specific tendinitis of the wrists.  He also noted that there has been no explanation for the symptoms in his hands and fingers.  He found that the Veteran has no evidence of a disability relative to the hands, wrists, or fingers.  

At the Veteran's February 2009 RO hearing, he testified that none of the doctors can tell him the etiology of the pain in his hands, wrists, and fingers.  They simply tell him that it is non-specific.  However, he stated that he underwent a two day Gulf War study and that of the 13 enumerated symptoms for an undiagnosed illnesses, he had 12 of them (he denies having rashes).  

The Board notes that the CMI Research (Gulf War) Study was conducted in June 2007.  It found that the Veteran's physical examination was unremarkable.  The report does not indicate that the Veteran reported any of the enumerated symptoms.  

The service personnel records reflect that the Veteran served in Saudi Arabia from December 1990 to June 1991.  As such, the Veteran qualifies as a Persian Gulf Veteran.    

In the Veteran's September 2009 substantive appeal, he argues that he should not be penalized because various doctors cannot agree on a diagnosis.  However, the Board notes that the issue is not simply a lack of consensus regarding s diagnosis.  The issue is that the doctors cannot find any medical evidence of a disability.  The Veteran's claim must be denied because in order to prevail on the issue of service connection on the merits, there must be medical evidence of a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Even as a Persian Gulf Veteran, service connection may be established for "a chronic disability" manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  In this case, after numerous examinations, there has been no disability noted.  There have been constant subjective complaints of pain; but symptoms alone (such as pain), without a finding of an underlying disorder, cannot be service-connected.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The Board finds the Veteran to be credible with regards to his complaints of pain in his hands, fingers, and wrists.  However, he has also admitted that the subjective pain has not caused any occupational or functional impairment.  He specifically stated that pain is aggravated by repetitive activities such as typing; but that even this pain does not prevent him from participating in the activities.    

It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability. See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

The Board finds that without objective evidence of a current disability, the preponderance of the evidence weighs against the Veteran's claim.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for nonspecific chronic disabilities of the bilateral wrists, hands, and fingers must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Shin splints
The service medical records reflect that the Veteran sought treatment for shin splints in March 1980 in conjunction with physical exertion.  X-rays revealed no abnormalities.  In September 1995, he complained of occasional leg cramps during the night.  

The Veteran underwent a March 2003 VA examination four months prior to his discharge from service.  He reported that if he does a fair amount of walking, he will have a minor degree of soreness in the pretibial area bilaterally.  Examination of the Veteran's legs revealed no deformity of the tibias.  There was no swelling, discoloration, or local point tenderness.  The examiner opined that the Veteran had no major residuals of his in service complaint of shin splints; and that there was no disability or functional impairment.  

At the Veteran's June 2004 examination with Dr. F.C.W., the Veteran once again complained that he cannot walk without discomfort and that his physical activity levels are not as great as they once were.  Upon examination, there were no specific areas of tenderness or deformity in the tibias bilaterally.  X-rays were obtained and they showed no evidence of shin splints.  There was no periosteal reaction to suggest such and there was no evidence of any stress fracture of the lower extremities.  Despite the lack of any objective evidence of shin splints, Dr. F.C.W. diagnosed him with shin splints.  He stated that although there is no x-ray evidence of any significant pathology in this area, the Veteran's pain in the tibias increases with walking or climbing hills or stairs for longer than two hours at any one time.    

Dr. F.C.W. gave a diagnosis of shin splints, but his conclusion was not supported even by his own examination findings.  As such, the Board remanded the claim so that the Veteran could undergo another VA examination.

The Veteran underwent a VA examination in October 2007.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he has had discomfort in both his legs since the early 1990s and that the pain increases with increased physical activity.  Normal standing or walking does not produce symptoms unless he is on his feet in excess of 8-10 hours.  The discomfort does not interfere with his occupational activities.  Subjectively, repetitive activities such as hiking in hilly countryside is associated with slight increased symptomatology but without evidence of functional impairment.  

Upon examination, the Veteran's tibias were completely normal.  There was no indication of swelling, redness, tenderness, or any form of deformity.  There was no indication of tenderness in the adjacent soft tissue structures.  Objectively, repetitive movements in the lower extremities were not associated with any evidence of increased symptomatology or additional functional impairment.  X-rays were completely normal.  The examiner noted that the Veteran has previously been diagnosed as having shin splints; and that this is a medically accepted diagnosis for simple leg pain.  The examiner pointed out that generally, the symptoms are associated with chronic periostitis involving the attachment of the adjacent muscles to the membranous surfaces of the respective bones.  In more advanced cases, it can be associated with a stress reaction involving the tibias leading to stress fractures.  In the Veteran's case, there is no evidence of any type of stress reaction or stress fractures.  

The Board acknowledges the May 2004 email from S.H. that states that the lack of x-ray evidence should not preclude a diagnosis of arthritis.  The Board finds that the lack of x-ray evidence is not the sole basis upon which it has reached its conclusion.  Other objective evidence (even without x-ray evidence) might be sufficient to support a diagnosis of shin splints.  However, in this case, there is no objective evidence whatsoever.  

Once again, the Board finds the Veteran credible with regards to his complaints of shin/leg pain.  However, as noted above, symptoms alone (such as pain), without a finding of an underlying disorder, cannot be service-connected.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Board finds that there is no objective evidence of shin splints or any related disability.  Without any objective evidence of a current disability, the preponderance of the evidence weighs against the Veteran's claim.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for shin splints must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Hips
The service treatment records fail to reflect any findings attributed to a hip disability or any treatment administered for complaints of hip pain.  They do reflect that that the Veteran completed several Reports of Medical History in which he checked "yes" for a current/past history of swollen or painful joints.  On only one of those Reports did he specifically mention pain in his hips (as well as pain in his hands, wrists, elbows, knees, ankles, right shoulder and low back).  The Veteran underwent several in-service examinations (dated November 1986, August 1989, and September 1995) that yielded normal findings.  

As noted earlier, the Veteran underwent a March 2003 VA examination four months prior to his discharge from service.  He complained of some rather vague, nonspecific discomfort in the lateral aspect of the hips.  There was no history of any injury to the hips.  He had no difficulty or discomfort with sitting, standing, or walking.  The discomfort was laterally at the trochanteric area.  The Veteran had full range of motion without pain.  There was questionable tenderness at the trochanteric area of the hips.  The examiner stated that the Veteran had minor symptoms suggestive of trochanteric tendonitis in both hips.  However, there was no objective evidence of a disability or functional impairment.  

In April 2004 (within one year of discharge from service), the Veteran complained of pain in his cervical spine, low back, and hips with movement.  X-rays were negative.  

The Veteran underwent a June 2004 examination with Dr. F.C.W.  He complained of right hip/groin pain primarily with prolonged standing, walking, and going up and down stairs.  The pain did not seem to radiate from the low back.  Instead, it was primarily located in the right groin.  

Examination of the hips revealed that the Veteran stood with normal gait.  Trendelenberg test was normal.  The range of motion of both hips was normal, although the Veteran exhibited some pain at extremes of flexion and internal rotation of the right hip.  Dr. F.C.W. noted that x-rays of the right hip were negative for arthritis.  He noted that examination of the left hip did not reveal any pathology.  Dr. F.C.W. suggested that the Veteran suffered from mild tendinitis or bursitis in the right hip; but that it was difficult to determine if the right hip pain was actually being referred from the lower lumbar spine (for which the Veteran is service connected) or from the right hip itself.  He stated that a diagnostic test, such as injecting Marcaine or Lidocaine into the right hip would help in establishing a diagnosis.  

The Board remanded the claim so that the Veteran could undergo another VA examination.  He underwent the examination in October 2007.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran once again reported that he experiences some discomfort across the anterior aspect of both hips when hiking, especially on hills.  When he runs (on a limited basis) he has experienced hip discomfort that causes him to limp.  He had no apparent disability with regards to his usual and customary occupational activities and activities of daily living.  He stated that his symptoms flare-up on an almost daily basis, and that they are more pronounced on the left than the right.  

Examination of the hips was unremarkable.  The Veteran's indicated pain that ran obliquely across the anterior aspect of the hips without localization of pain.  There was no localized tenderness; and no tenderness of the trochanteric prominence was found.  He achieved full range of motion without pain, crepitation, or limitation.  Objectively, repetitive manipulation and movement of the hips was not associated with any evidence of increased symptomatology or evidence of additional functional impairment.  No instability of the hip joints could be demonstrated.  X-rays were completely normal.  The examiner stated that there is no indication of any specific objective orthopedic finding or evidence of any specific orthopedic pathology.  The Veteran's symptoms were best explained by a diagnosis of chronic non-specific strain of the hips without evidence of disability or functional impairment.  

The Board finds that the preponderance of the evidence weighs against the claim.  The Veteran has been examined multiple times and has never been found to have a disability.  Although he has consistently complained of pain, examinations have failed to note any disability.  The Board notes that the Veteran's June 2007 CMI Research study revealed bone mineral density measurements of the proximal femur were consistent with osteopenia.  However, osteopenia is not a disability.  It simply means that the Veteran's bone mineral density puts him at a moderately increased risk for fracture.  The Veteran has not been shown to have any fractures at this time.  He has been shown to have had full range of motion.  He has admitted that the pain/discomfort has not prevented him from completing occupational tasks.  

In the Veteran's September 2009 substantive appeal, he argued that he should not be penalized because various doctors cannot seem to agree on a diagnosis.  The Board notes that the absence of a consistent diagnosis is not the basis for this denial.  The denial is based on the fact that the Veteran's subjective complaints of pain have not been shown to result in a disability.  Symptoms alone (such as pain), without a finding of an underlying disorder, cannot be service-connected.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The Board finds the Veteran to be credible with regards to his complaints of hip pain.  However, in the absence of a bilateral hip disability, the preponderance of the evidence weighs against the claim.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for bilateral hip pain must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of disability evaluations following an award of service connection, the severity of the disabilities at issue are to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

GERD
The Veteran's service-connected GERD, claimed as IBS and heartburn has been rated by the RO under the provisions of Diagnostic Code 7346.  Under this regulatory provision, a rating of 60 percent is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating is warranted for two or more symptoms for the 30 percent evaluation of less severity.  

In the Veteran's September 2009 substantive appeal, he Veteran argues that he has consistently sought treatment for indigestion and hyperacidity during service, and that his 10 percent rating should date back to August 1, 2003 (the day after he was discharged from service).  The Board notes that the service treatment records reflect that in June 1984, the Veteran sought treatment after passing a bright red stool and experiencing rectal bleeding.  He reported that he had a family history of peptic ulcer disease.  He also reported that he had a slight history of hyperacidity that he treats with Mylanta.  He was diagnosed with rectal bleeding.  There was no diagnosis regarding his hyperacidity.  Reports of Medical History dated November 1986, September 1995, May 2000, and April 2003 reveal that the Veteran checked "yes" when asked about frequent indigestion or heartburn.  In the May 2000 Report of Medical History, the Veteran questioned whether it was due to lactose intolerance and/or irritable bowels.  A September 1995 treatment report also reveals that the Veteran complained of frequent indigestion caused by stress or excessively spicy foods.  The Veteran also submitted a March 1998 treatment report that is largely illegible.  However, the Board notes that it does contain a complaint of soft diarrhea.  

The Veteran underwent a March 2003 VA examination.  The Veteran reported that he has not had any visits to the doctor for his indigestion.  He reported reflux (of acid) in his throat that is worsened by stress.  He stated that he was once told that he was lactose intolerant.  He stated that his symptomatology decreases if he avoids dairy.  He reported that he does not currently have diarrhea; but that he has had it in the past.  When the Veteran experiences episodes, he has significant stomach cramps and loud lorborygmi.  He denied having dysphagia or significant heartburn or pain.  He also stated that he currently did not have hematemesis or melena.  He has had significant reflux and has awakened a number of times with what feels like gastric contents in his mouth.  He reported that he self treats with Maalox and Tums.  He denied a history of nausea or vomiting.  The examiner diagnosed the Veteran with GERD, mild, controlled with over the counter medication.  He found there to be no functional impairment.  

The Board finds that the Veteran has consistently reported "indigestion" on Reports of Medical History during service.  One of the times the Veteran checked "yes" to "indigestion or heartburn."  The service treatment records also state that the Veteran complained of a history of hyperacidity.  They also reference indigestion caused by spicy foods.  Finally, at his March 2003 examination, he complained of significant reflux that has caused him to wake up with what feels like gastric contents in his mouth.  The fact that the Veteran has self treated with Maalox and Tums is significant in terms of assessing the type of symptoms from which the Veteran has been suffering.  The Board finds that there is sufficient evidence in the service treatment records and his March 2003 examination that he has suffered from regurgitation and heartburn (pyrosis).  Consequently, the Board finds that the Veteran has experienced two of the symptoms enumerated under the 30 percent rating (but to a lesser degree required to warrant a 30 percent rating).  Therefore the Board finds that a rating of 10 percent is warranted from August 1, 2003 to January 5, 2005.  

The Board notes that in order to warrant a rating in excess of 10 percent, the Veteran's GERD must be manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The Board finds that the preponderance of the evidence weighs against a rating in excess of 10 percent (at any time).  

The Veteran underwent a VA examination in October 2007.  He reported that he takes 20 mg. of Prilosec per day and that he also takes Rolaids or Tums once a month if he experiences an increase in symptoms.  He reported that approximately every two weeks, he wakes up gagging, with a burning, acidic taste in his mouth.  The symptoms resolve in 1-2 minutes and he is able to return to sleep.  He denied nausea, vomiting, hematemesis, melena, or ever undergoing surgery.  He reported that he works full time as a security specialist.  The examiner noted that the Veteran does not have any functional limitations or any limitations with regards to daily or occupational activities.  

The Board finds that the preponderance of the evidence is against a finding that the Veteran's disability is manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The Board finds the Veteran credible with regards to his reports of his symptoms.  However, these symptoms do not warrant a 30 percent rating.  Moreover, it does not appear that the Veteran is even making contentions regarding entitlement to a 30 percent rating.  The Board notes that in his September 2009 substantive appeal, he only argued that the effective date of his 10 percent rating should be August 1, 2003.  To that effect, the Board has granted the Veteran's claim.    

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's regurgitation and pyrosis (heartburn) symptoms squarely match the type and degree of the examples set forth under the criteria for the current 10 percent schedular rating.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 10 percent for GERD (claimed as IBS and heartburn) must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Plantar fasciitis
The Veteran's service-connected plantar fasciitis has been rated by the RO under the provisions of Diagnostic Code 5276.  Under the provisions of this code, a noncompensable rating is assigned for mild symptoms relieved by built-up shoe or arch support.  A 10 percent rating is assigned, regardless of whether the condition is unilateral or bilateral, for moderate pes planus with the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  A 20 percent rating for unilateral pes planus or a 30 percent rating for bilateral pes planus is assigned for severe pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indications of swelling on use, and characteristic callosities.  A 30 percent rating for unilateral pes planus or a 50 percent rating for bilateral pes planus requires pronounced pes planus manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  

The Board also notes that pursuant to Diagnostic Code 5284, a 10 percent rating is warranted for moderate foot injuries.  A 20 percent rating is warranted for moderately severe foot injuries; and a 30 percent rating is warranted for severe foot injuries.  

The service treatment records reflect that in July 1986, the Veteran complained of fallen arches.  No objective findings were made.  He was diagnosed with pes planus and was prescribed arch supports.  A May 2000 Report of Medical Examination revealed that the Veteran had mild pes planus.  In February 2001, the Veteran was prescribed custom inserts for support/alignment of feet to relieve pain symptoms and return to full duty.  The fact that the Veteran has been repeatedly diagnosed with pes planus and plantar fasciitis is not in dispute.

The Veteran underwent a VA examination in March 2003 for the purpose of determining the severity of the foot disability.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that since 1984 or 1985, he has had discomfort in the plantar aspect of both feet through the longitudinal arches.  The discomfort was more pronounced in the morning and improved during the day.  Examination of the feet revealed no significant abnormality.  His indicated pain was through the plantar aspect of the longitudinal arches with no evidence of any swelling or deformity of the metatarsal joints in the feet.  The examiner considered his symptoms to be minimal; and he noted that the symptoms did not seem to interfere with normal every day activities.  X-rays showed suspect faint os on trigonum on the right and non-separated posterior process of the talus on the left.  

The Veteran underwent another VA examination in October 2007.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he has been using rigid orthotic devices in his shoes since the mid 1980s.  He has had no other form of treatment for his feet.  He notices discomfort in the morning or after he has been off his feet for extended periods of time.  Activities like running, jogging, hiking, bicycle riding aggravate the discomfort.  His current work activities are partially sedentary and partially involve simple ambulatory activities.  There are no excessive physical requirements.  He reported that with orthotic devices in his shoes, he is able to perform his usual and customary work activities as well as participate in outside activities.  Without the orthotics, he reports definite increases in symptoms associated with disability and functional impairments.  

Upon examination, the Veteran stood with a satisfactory arch of both feet.  However, there was a suggestion of slight pronation with a lower arch on the left.  Complete flattening of the arches was not observed.  When standing erect, he had normal weight-bearing distribution on both feet; and Achilles tendon alignment was normal.  With manipulation of the feet, there was no particular pain.  The examiner found no soft tissue edema, muscle weakness, or joint instability.  There was slight tenderness in the plantar aspect of the feet.  X-rays were within normal limits.  There was a suggestion of slight flattening of the mid tarsal arch of the left foot.  There were no other indications of any soft tissue ossifications, calcifications, or other bone pathology as relates to the plantar aspect of both feet.  The examiner diagnosed chronic plantar fasciitis of both feet in association with minimal pronation of the left foot.  There was no disability or functional impairment when using orthotics.  Without orthotics, the Veteran's impairment was based on pain without evidence of instability, weakness, or incoordination.  The examiner noted that fatigability and lack of endurance would apply to his impairment.  There was no indication of major structural changes other than slight lowering of the mid tarsal arch in the left foot.  

At the Veteran's February 2009 RO hearing, the Veteran testified that he should be service connected for both plantar fasciitis and for pes planus.  He also testified that the pain level in his feet is low; and that he has not had any treatment other than the VA examinations.  

The Board notes that in order to warrant a compensable rating, the Veteran's disability must be deemed moderate and be manifested by weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet (Diagnostic Code 5276); or be manifested by a moderate foot injury (Diagnostic Code 5284).

The Veteran's plantar fasciitis has consistently (both in service and post service) been described as mild.  At the Veteran's most recent VA examination, he stood with a satisfactory arch of both feet; with a suggestion of slight pronation with a lower arch on the left.  The Board recognizes that the pain and discomfort are not completely relieved by the use of orthotics.  The Board finds his contentions in this regard to be credible.  However, the use of orthotics allows the Veteran to perform his usual and customary work activities as well as participate in outside activities.  

In the Veteran's September 2009 substantive appeal, he stated that the October 2007 VA examiner provided a DeLuca statement for plantar fasciitis when he said that without orthotics, fatigability and lack of endurance apply to the Veteran's impairment.  The Board notes that DeLuca is inapplicable in this case.  DeLuca v. Brown, 8 Vet.App. 202 (1995) provides that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  The Veteran's disability is not manifested by reduced range of motion; nor do the applicable rating criteria focus on range of motion.  

Additionally, the Veteran (in his September 2009) substantive appeal, contended that he should be given a separate rating for each foot; and that the rating schedule does not prohibit separate ratings for each foot.  The Board notes that Diagnostic Code 5276 specifically states that a 10 percent rating is warranted for weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet, bilateral or unilateral.  Consequently, the Board notes that even if it were to grant a compensable rating, the single rating would apply to both feet.  

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's pain symptoms (partially relieved by orthotics) squarely match the type and degree of the examples set forth under the criteria for the current noncompensable schedular rating.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

Finally, in making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

The Board finds that a preponderance of the evidence weighs against the Veteran's claim for a compensable rating.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a compensable rating for bilateral plantar fasciitis must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Adjustment disorder
The Veteran's adjustment disorder with mixed emotional features of anxiety and depression with symptoms of PTSD in remission has been rated by the RO under the provisions of Diagnostic Code 9413.

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9413, regarding anxiety disorders:
A noncompensable rating is warranted when a mental condition has been diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

A 10 percent rating is warranted when the Veteran experiences occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

The Veteran underwent a psychiatric examination in March 2003.  He stated that he has never taken any psychiatric medication and that he has never been evaluated by a psychiatrist.  He reported a 1997 incident involving a pedestrian fatality that occurred during service.  For a number of months after the incident, he was unable to sleep, had intrusive nightmares, was irritable, etc.  The examiner noted that the Veteran may have had a mild case of posttraumatic stress disorder (PTSD).  However, with no treatment, it seemed to fully dissipate after three years.  The examiner noted that the Veteran was in full remission from that incident.  Moreover, the Veteran believed that his current symptoms are different from those he experienced in service.  

The Veteran reported a second in-service incident.  He stated that he was an Explosive Ordinance Deposal Specialist.  In April 2002, his unit was ordered to clean up scattered rockets that were found near an airport.  The Veteran was not present for the cleanup; but apparently some of the rockets were booby trapped.  Three men were killed and it led to an investigation in June 2002.  As a result of the investigation, the Veteran was relieved of full duty and then reassigned.  He was ultimately cleared of any wrongdoing; but he stated that the damage was already done.  His pride was hurt; he was extremely angry; and he developed a deep-seated "I don't care" attitude.  He stated that he is now in a state of rage and depression; and that he has occasional crying spells.  He reported that he sleeps well and does not have nightmares or flashbacks.  He reported having intrusive thoughts, and being angry and tense.  He denied suicidal or homicidal ideation

The Veteran reported that his medical history over the past year was uneventful; but that he still feels resentful and has the same "I don't care" attitude.  Nonetheless, he felt that he was ready to respond to any order given to him; and he felt that he was functioning in the 90th percentile of his top performance level.  

The Veteran reported that he was angry and depressed all the time (that the symptoms are constant).  He felt that he was treated unfairly and that his career was ruined.  He felt that he had to take the rap for the death of three of his own tightly knit family.  It was insult on top of injury.  

Upon examination, the Veteran was a neatly dressed and well groomed individual.  He was oriented to time, person, and place.  He was friendly and cooperative; he was not aggressive, caustic, or abrasive.  He did exceptionally well on all cognitive studies.  He was not clinically anxious, not clinically depressed, and there was no evidence of schizophrenia, bipolar disorder or organicity.  Abstractions were good; memory was intact for recent and distant events; judgment and insight were intact.  The examiner found that his mental status was compatible with an adjustment disorder with mixed emotional features secondary to the April 2002 incident and June 2002 investigation.  The examiner saw no evidence of the previous PTSD.  The Veteran did do some isolating because he did not feel comfortable in crowds.  He and his wife bought a loft in downtown San Diego near the ballpark where there are frequent large gatherings of crowds.  The examiner noted that the Veteran does not have panic attacks or agoraphobia; but he does feel uncomfortable with crowds.  The examiner diagnosed the Veteran with an adjustment disorder with mixed emotional features of anxiety and depression.  He assigned a Global Assessment of Functioning (GAF) score of 75.  He noted that the Veteran has an excellent standard of life; but he is locked in an adjustment disorder in which he will remain if he does not get treatment.  

A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends.) American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2010).

The Veteran underwent another VA examination in October 2007.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported anxiety characterized by a sense of dread, sweaty palms, episodes of almost panic attacks in crowded spaces, and difficulties with bruxism (teeth grinding) and excessive chewing.  He reported that he is not being treated by a psychiatrist because he has security clearance as a civilian with the Department of the Navy; and it is likely that psychiatric treatment would affect his security clearance.  The examiner noted that the Veteran's symptoms occur daily and are mild to moderate in severity.  The Veteran reported that he is married.  He and his wife have a circle of friends and they enjoy socializing, having each other over for dinner, etc.  He has not lost any time from work in the past 12 months due to anxiety.  He stated that his work performance is good and that he is making all of the various steps with regard to his promotions.  

The Veteran reported panic symptoms when in a crowd, and a tendency to be overly emotional.  He denied sleep disturbance and depression.  He denied crying spells when he is sober; and he did not have any psychotic complaints.  Upon examination, he had no impairment of thought process or communication.  He had no delusions or hallucinations.  He acted appropriately and politely.  Hygiene was excellent (meticulously groomed).  He was well oriented.  He showed no memory loss and no obsessive or ritualistic behavior.  The rate and flow of speech was normal.  He did not have panic attacks per se; but he has what are close to panic attacks when in a crowd.  The examiner noted that the Veteran has daily anxiety and a tendency to chew excessively.  He did not have depression.  He did not have an impairment of impulse control.  Sleep was not impaired and he did not really have a lot of limitations of activities.  He enjoyed working out and riding his bike every day.  He spent most of his social life with his wife.  

The examiner stated that the Veteran's symptoms were of moderate severity; but also noted that the Veteran has not lost any time from work and that his employment functioning is good and his social functioning is reasonable.  His did not have any impairment of activities of daily living.  He diagnosed the Veteran with an anxiety disorder, not otherwise specified.  He assigned a GAF score of 70.  

At the Veteran's February 2009 RO hearing, he testified that he does not see psychologists due to the aforementioned work-related clearance that he must maintain.  For the same reasons, he chooses not to take any medication.  He testified that he suffers from some survivor's guilt and particular issues with unprovoked anger.  He testified that he was a bomb disposal technician for 20 years; but that he cannot do it anymore because he can't handle it.  He estimated that he loses approximately $50,000 per year in salary as a result.  He testified that he avoids crowds, and that if he goes out to a restaurant, he will try to sit with his back to the corner because he doesn't trust people behind him.  If there is a line going into the restaurant, then he won't eat there.  The Veteran also reported an incident at work in which he was livid over the fact that his bonus letter was placed on his desk instead of handed to him.  He acknowledged the fact that there is no reason to be so angry about it; but he was furious anyway.  He stated that he is depressed all the time; that he has intrusive thoughts; that he is irritable; and that he gets easily upset.  He also reported that he has problems with rage, isolated behavior, decision making problems, and a hyperstartle reflex.  He testified that he had long and short term memory problems.  

In the Veteran's September 2009 substantive appeal, he argued that his 10 percent rating is largely based on the GAF score of 75 that was assigned by the March 2003 examiner.  He then argued that the RO has ignored the fact that the October 2007 examiner assigned a lower GAF score of 70, and stated that the Veteran's symptoms were moderately severe.  The Board notes that the October 2007 examiner did not find the Veteran's symptoms to be moderately severe.  The examiner stated that the Veteran's symptoms were of "moderate severity" (meaning that the severity of the Veteran's symptoms was deemed moderate).  The Veteran also stated that his symptoms have caused interference with his ability to work effectively as a first sergeant, his enjoyment of life, and his marriage.  Finally, the Veteran stated that he should be awarded a 30 percent rating dating back to August 2003 because his symptoms have been at the same level of severity since the time of his pre-separation application.  

The Board notes that since the Veteran does not seek psychiatric treatment or take psychiatric medication, the only medical evidence upon which the Veteran's rating can be based are the two VA examinations.  These examination reports are through and yet they fail to reflect any occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

At the Veteran's March 2003 examination, he specifically stated that he was ready to respond to any order given to him; and he felt that he was functioning in the 90th percentile of his top performance level.  The examiner found that the Veteran did exceptionally well on all cognitive studies; was not clinically anxious; was not clinically depressed; and that there was no evidence of schizophrenia, bipolar disorder or organicity.  Moreover, abstractions were good; memory was intact for recent and distant events; and judgment and insight were intact.  The only real symptom noted was an unwillingness to be around crowds.  There was no indication of any decrease in work efficiency or inability to perform occupational tasks.  

Likewise, at the October 2007 examination, the Veteran reported that he and his wife have a circle of friends and that they enjoy socializing, having others over for dinner, etc.  He stated that he had not lost any time from work in the past 12 months due to anxiety; and that his work performance was good and that he was making all of the various steps with regard to his promotions.  

The Board notes that some of the symptoms reported at the Veteran's RO hearing are inconsistent with those reported at the VA examinations.  Specifically, the Veteran stated at his RO hearing that he has had memory problems.  However, not only did the Veteran fail to report these alleged problems at either of his examinations, but the March 2003 examiner noted that the Veteran did exceptionally well on all cognitive studies, and that his memory was intact for both distant and recent events.  Likewise, the Veteran stated (for the first time) at his RO hearing that he had trouble with decision making problems.  This was not reported in either VA examination.  Finally, the Veteran stated in his substantive appeal that his symptoms have caused interference with his ability to work effectively as a first sergeant, his enjoyment of life, and his marriage.  The Board notes that none of this was reported during either VA examination.  To the contrary, the Veteran again specifically stated that he was ready to respond to any order given to him; that he felt that he was functioning in the 90th percentile of his top performance level; that he and his wife have a circle of friends and that they enjoy socializing, having each other over for dinner, etc.; that he had not lost any time from work in the past 12 months due to anxiety; that his work performance was good; and that he was making all of the various steps with regard to his promotions.  Finally, the March 2003 examiner found that there was no indication of any decrease in work efficiency or inability to perform occupational tasks.  

Given these inconsistencies, the Board considered whether there had been an increase in the severity of the Veteran's symptoms since the most recent (October 2007) VA examination.  However, the Veteran specifically stated in his September 2009 substantive appeal that his symptoms have been at the same level of severity since the time of his pre-separation application.  As such, the Board finds that the credibility of the Veteran's statements at his February 2009 RO hearing is diminished in light of the statements made at multiple VA examinations.  In any case, the Board finds that the Veteran has failed to show that his symptoms have resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The medical evidence (albeit limited due to the fact that the Veteran will not seek psychiatric treatment) clearly reflects otherwise.  

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's symptoms of anxiety and irritability squarely match the type and degree of the examples set forth under the criteria for the current 10 percent schedular rating.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial or staged rating in excess of 10 percent for an adjustment disorder with mixed emotional features of anxiety and depression with symptoms of post traumatic stress disorder (PTSD) in remission must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


Earlier Effective Dates

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in a current disability was incurred in active service, or if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 C.F.R. §3.303.  Service connection may be granted for a disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Except as otherwise provided, the effective date for an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, such determination is made on the basis of the facts found.  38 C.F.R. § 3.400(a).

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date for presumptive service connection will be the date entitlement arose, if a claim is received within one year after separation from active service.  Otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.

In addition, the effective date of a grant of benefits based on new and material evidence following a prior final denial, other than service department records, is the date of receipt of a new claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r).

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date for the assignment of an increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The applicable statute specifically provides that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2).  However, if the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of the claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 19 Vet.App. 125 (1997).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for completion.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155.  A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the 
report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157.

38 C.F.R. § 3.157 (b)(2), specifically indicates that the date on which evidence is received from a private physician or layman is the date which will be used for effective date purposes.

The Veteran's claim for service connection for reduced strength and reduced range of motion of the lumbar spine was received in February 2003.  The Veteran underwent a VA examination in March 2003.  X-rays revealed that the lumbar spine was within normal limits.  Furthermore, examination of the back yielded completely normal findings.  The examiner noted that there was no indication of any objective abnormality.  The Veteran achieved full range of motion; and there was no indication of swelling or tenderness.  The examiner stated that his symptoms were consistent with a nonspecific musculoligamentous strain.  His symptoms were minimal and the examiner stated that there was no indication of disability or functional impairment.  In a March 2004 rating decision, the RO denied service connection for nonspecific muscololigamentous strain of the lumbar spine (claimed as upper back, neck, and lower back).  

In a July 2005 rating decision, the RO granted service connection for degenerative disc disease of the cervical spine and degenerative disc disease of the lumbar spine with an effective date of April 14, 2004.  The basis for the date is the fact that the Veteran underwent x-rays which revealed mild joint narrowing of the C5-6 disc space and minimal osteophytic spurring L3 through L4.  

The Veteran contends that the effective date of service connection should be the date of the claim.  He has submitted a May 2004 email from S.H. of the San Diego VBA.  In it, she states that early manifestations of arthritis do not have x-ray findings; but that examiners can still diagnose arthritis.  She recalled a discussion with Dr. M. from several years ago in which Dr. M. apparently  stated that it could take up to three years before arthritis produces x-ray findings.  

The Board acknowledges that symptoms of arthritis can be manifested prior to x-ray findings.  However, in this case, the March 2003 found that there was no indication of disability or functional impairment.  The Veteran had full range of motion and underwent an examination that revealed completely normal findings.  Moreover, the Board notes that arthritis is presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The Board points out that without x-ray evidence of arthritis, there is no basis for assigning a minimum 10 percent rating based on such pain and noncompensable limitation of motion under Lichtenfels v. Derwinski, 1 Vet.App. 484, 488 (1991); see also Hicks v. Brown, 8 Vet.App. 417 (1995).  Consequently, the Veteran did not suffer a compensable disability until April 14, 2004.  

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  In this case, the date that entitlement to service connection arose is April 14, 2004.  The Board finds no basis upon which an earlier effective date can be granted.  


ORDER

Entitlement to a 10 percent rating for GERD effective August 1, 2003 is warranted.  To this extent, the appeal is granted.  

Entitlement to a rating in excess of 10 percent (both prior to January 5, 2005 and after January 5, 2005) is not warranted.  Entitlement to a rating in excess of 10 percent for adjustment disorder with mixed emotional features of anxiety and depression is not warranted.  Entitlement to a compensable rating for plantar fasciitis is not warranted.  To this extent, the appeal is denied.

Entitlement to service connection for nonspecific chronic disabilities of the bilateral wrists, hands, and fingers (to include as due to an undiagnosed illness caused by service in the Persian Gulf) is not warranted.  Entitlement to service connection for bilateral shin splints with leg cramps, and bilateral hip pain is not warranted.  To this extent, the appeal is denied.  


REMAND

At the Veteran's February 2009 RO hearing, he stated that the October 2007 examination of his cervical and lumbar spines was inadequate because the examiner did not review the records of his chiropractor (L.M.), which were submitted subsequent to the examination.  The Veteran's representative specifically stated that the October 2007 examination is too old and that a new examination is warranted.  

While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Additionally, the Board notes that since the October 2007 examiner did not have the benefit of chiropractor L.M.'s records, a new examination is warranted.

The Board recognizes that in the Veteran's September 2009 substantive appeal, he requested that the Board decide the claims on the evidence of record and not remand the claims to the RO.  However, if the Veteran's most recent examination is inadequate (as he contended at his February 2009 hearing) then the Board does not have sufficient evidence with which to decide the claims.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA orthopedic examination for the purpose of determining the current severity of the degenerative disc disease of his cervical and lumbar spines.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  Range of motion testing should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  If possible, the examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.
 
2.  After completion of the above, the RO should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the RO should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


